        Case 3:17-cv-01076-AC          Document 27       Filed 07/22/20      Page 1 of 2




Jamie M. Evans, OSB 117064
Attorney for Plaintiff
Evans & Evans, PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Ph. 503-200-2723;Fx.360-828-8724
jamie@evans-evans.com


                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON


 JOHND.E. GERTSCH,
                                                   Case No. 3:17-cv-01076-AC
                                      Plaintiff,

                       v.                          ORDER FOR ATTORNEY FEES UNDER
                                                   42 U.S.C. § 406(b)
 COMMISSIONER, SOCIAL SECURITY
 ADMINISTRATION,

                                    Defendant.


       Plaintiff, John D.E. Gertsch, brought this action seeking review of the Commissioner of

the Social Security Administration's final decision denying his application for Supplemental

Security Income under Title XVI of the Social Security Act. The Court remanded the case for

further administrative proceedings. ECF Doc. No. 17. On remand, Plaintiff receive a Fully

Favorable decision, awarding him Supplemental Security Income.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. The Comi finds the requested fees are reasonable.

       Plaintiff's motion [ECF Doc No. 26] is granted, and Plaintiff's counsel is awarded

$13,644.00 in attorney fees under 42 U.S.C. § 406(b). Previously, the Comi awarded Plaintiff

$8,138.87 in fees under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412.




PLAINTIFF'S 406(b) FEES MOTION - 1
        Case 3:17-cv-01076-AC          Document 27        Filed 07/22/20     Page 2 of 2




       When issuing the Section 406(b) check for payment to Plaintiff's attorney, the

Commissioner is directed to subtract the amount previously awarded under EAJA and send

Plaintiff's attorney, Jamie M. Evans, the balance of $5,505.13, less any applicable processing fee

prescribed by law. The Section 406(b) check should be mailed to Jamie M. Evans, 222 NE Park

Plaza Drive, Suite 113, Vancouver, WA 98684.

       IT IS SO ORDERED.ci

       DATED this.M          day




                                                            JO       .ACOSTA
                                                            Unit{~ jtates Magistrate Judge


Proposed Order Submitted on July 20, 2020

Isl Jamie M. Evans
Jamie M. Evans, OSB 117064
Attorney for Plaintiff




PLAINTIFF'S 406(b) FEES MOTION - 2
